145 F.3d 1017
Ralph P. FORBES, and The People, Plaintiff-Appellant,v.The ARKANSAS EDUCATIONAL TELEVISION COMMISSION, and itsBoard of Directors in their official capacities;  theArkansas Educational Telecommunications Network Foundation,and its members and officers;  Susan J. Howarth, in herofficial capacity as Executive Director;  Victor Fleming, inhis official capacity as Chairman;  G.E. Campbell, in hisofficial capacity as Vice-Chairman;  Dr. Caroline Whitson,in her official capacity as Secretary;  Diane Blair, in herofficial capacity as Commissioner;  S. McAdams, in hisofficial capacity as Commissioner;  James Ross, in hisofficial capacity as Commissioner;  Jerry McIntosh, in hisofficial capacity as Commissioner;  Lillian Springer, in herofficial capacity as Commissioner;  Amy L. Oliver, in herofficial capacity as Production Manager;  Bill Clinton, inhis official capacity as Governor of the State of Arkansas;John Does, Sued as certain "John Doe" crooked, lyingpoliticians and political "dirty tricks" operatives andspecial interests, etc.;  KHBS TV/ Channel 40 UHF;  KHOGTV/Channel 29 UHF;  American Broadcasting Company, AgentDarrel Cunningham;  Steve Barnes, KARK TV, 4 Eye-WitnessNews and AETN Producer;  Oscar Eugene Goss, ArkansasEducational Television Network, Defendants-Appellees,Bill Simmons, Associated Press, Chief of Bureau/Arkansas, Defendant,Carol Adornetto;  Larry Foley;  Lavenia Craig, in herofficial capacity as Commissioner;  RobertDoubleday, in his official capacity asCommissioner, Defendants-Appellees.Organization of State Broadcasting Executives, Amicus Curiae.
No. 95-2722.
United States Court of Appeals,Eighth Circuit
July 21, 1998.

On Appeal from the United States District Court for the Western District of Arkansas.
Before McMILLIAN, RICHARD S. ARNOLD, and JOHN R. GIBSON, Circuit Judges.

ORDER

1
We have received the judgment of the Supreme Court of the United States, reversing our judgment in the above case and remanding the case for further proceedings in conformity with the opinion of that Court.  Accordingly, the mandate of this Court is recalled, our opinion and judgment previously filed are vacated, and the judgment of the District Court, dismissing the complaint with prejudice, is affirmed.  The new mandate should issue forthwith.